

116 SRES 739 ATS: Expressing support for the designation of the week of September 21 through September 25, 2020, as “National Family Service Learning Week”.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 739IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Cornyn (for himself, Mr. Booker, Mr. Braun, Mr. Whitehouse, Mr. Wicker, Mr. Reed, Mr. Rubio, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the designation of the week of September 21 through September 25, 2020, as National Family Service Learning Week.Whereas family service learning is a method under which children and families learn and solve problems together in a multi-generational approach with active participation in thoughtfully organized service that—(1)is conducted in, and meets the needs of, their communities;(2)is focused on children and families solving community issues together;(3)requires the application of college and career readiness skills by children and relevant workforce training skills by adults; and(4)is coordinated between the community and an elementary school, a secondary school, an institution of higher education, or a family community service program;Whereas family service learning—(1)is multi-generational learning that involves parents, children, caregivers, and extended family members in shared learning experiences in physical and digital environments;(2)is integrated into and enhances the academic achievement of children or the educational components of a family service program in which families may be enrolled; and(3)promotes skills (such as investigation, planning, and preparation), action, reflection, the demonstration of results, and sustainability;Whereas family service learning has been shown to have positive 2-generational effects and encourages families to invest in their communities to improve economic and societal well-being;Whereas, through family service learning, children and families have the opportunity to solve community issues and learn together, thereby enabling the development of life and career skills, such as flexibility and adaptability, initiative and self-direction, social and cross-cultural skills, productivity and accountability, and leadership and responsibility;Whereas family service learning activities provide opportunities for families to improve essential skills, such as organization, research, planning, reading and writing, technological literacy, teamwork, and sharing;Whereas families participating together in service are afforded quality time learning about their communities;Whereas adults engaged in family service learning serve as positive role models for their children;Whereas family service learning projects enable families to build substantive connections with their communities, develop a stronger sense of self-worth, experience a reduction in social isolation, and improve parenting skills;Whereas family service learning has added benefits for English language learners by helping individuals and families to—(1)feel more connected with their communities; and(2)practice language skills;Whereas family service learning is particularly important for at-risk families because family service learning—(1)provides opportunities for leadership and civic engagement; and(2)helps build the capacity to advocate for the needs of children and families;Whereas family service learning programs are equipped to face the unique challenges brought on by the COVID–19 pandemic through community engagement via video teleconferencing or in a socially distanced manner;Whereas family service learning will remain relevant throughout the pandemic as communities face new challenges such as navigating remote learning, technological literacy, and building and maintaining new relationships within communities; andWhereas the value that parents place on civic engagement and relationships within the community has been shown to transfer to children who, in turn, replicate important values, such as responsibility, empathy, and caring for others: Now, therefore, be itThat the Senate—(1)supports the designation of the week of September 21 through September 25, 2020, as National Family Service Learning Week to raise public awareness about the importance of family service learning, family literacy, community service, and 2-generational learning experiences;(2)encourages people across the United States to support family service learning and community development programs;(3)recognizes the importance that family service learning plays in cultivating family literacy, civic engagement, and community investment; and(4)calls upon public, private, and nonprofit entities to support family service learning opportunities to aid in the advancement of families. 